In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-3572

A NTHONY P. N AVARRO , et al.,
                                                Plaintiffs-Appellants,
                                  v.

L ANGDON D. N EAL, Member of the
Board of Election Commissioners for the
City of Chicago as a Duly Constituted Electoral Board,
in his/her official capacity, et al.,
                                      Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
          No. 1:12-cv-07535—Matthew F. Kennelly, Judge.



     A RGUED F EBRUARY 27, 2013—D ECIDED M AY 17, 2013




  Before F LAUM, S YKES, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Under Illinois law, a candidate
for the state legislature seeking placement on the
general election ballot without having participated in a
primary (or having replaced a candidate who did)
must submit a nominating petition signed by a certain
2                                            No. 12-3572

number of eligible voters. In July 2012, the Chicago
Board of Election Commissioners determined that five
Republican candidates for seats in the state legislature
had not collected the requisite numbers of signatures.
The Board, therefore, denied their petitions to be listed
on the ballot in the 2012 general election. In Septem-
ber—almost ten weeks later—these candidates, along
with a group of their supporters in the electorate, filed
suit against the members of the Board for injunctive
and declaratory relief, alleging that the statutory
scheme violated their constitutional rights to free
speech and association under the First and Fourteenth
Amendments. The district court dismissed the suit,
holding that the doctrine of laches barred their claims.
   Because the plaintiffs’ delay in filing suit does not
impact the Board members’ ability to fashion prospec-
tive relief in future (post-2012) elections, we hold that
the doctrine of laches does not apply to the declaratory
portion of the plaintiffs’ claim. On the merits of this
claim, we find that the requirement that candidates
seeking ballot access submit nominating petitions is
reasonable and nondiscriminatory, and serves the impor-
tant regulatory interests of protecting the integrity of
elections from frivolous candidates and preventing
voter confusion. Thus, the challenged statute does not
unconstitutionally burden the candidates’ and voters’
expressive and associational rights. Because the plain-
tiffs’ claim for declaratory relief cannot succeed on
the merits, we affirm the district court’s dismissal.
No. 12-3572                                                 3

                      I. B ACKGROUND
  Illinois ballot access law provides three ways in
which candidates for the state legislature may be listed
on general election ballots. First, candidates that win
their party’s primary election automatically appear on
the general election ballot. To have their names placed
on a party primary ballot, however, primary candidates
for the State House or State Senate must submit a
petition for nomination with the signatures of at least
500 or 1,000 qualified primary electors, respectively. 10 Ill.
Comp. Stat. 5/8-8 (2011). These signatures must be col-
lected within a 90-day period.
  Second, if a candidate that won his or her party’s pri-
mary drops out or dies before the general election is
held, the party may nominate an alternative candidate.
10 Ill. Comp. Stat. 5/8-17 (2010). Although this replace-
ment candidate is not required to submit a nominating
petition, the original candidate—i.e., the winner of the
primary election—did, as described above.
   Third, if no party candidate’s name was included in
the consolidated primary ballot for a particular office
and no person was nominated as a write-in, then statuto-
rily defined party leaders may appoint a nominee to
fill the party’s slot on the general election ballot, subject
to the same signature requirements that apply to candi-
dates in primary elections. 10 Ill. Comp. Stat. 5/7-61 (2010).
In other words, when a party seeks to place a candidate
for State Representative or State Senator on the general
election ballot without holding a primary, that candidate
must submit a nominating petition containing the signa-
4                                              No. 12-3572

tures of 500 or 1,000 qualified voters, respectively. Id.
These signatures must be collected during the 75 days
following the primary date. Id.
  In the March 2012 Republican Party primary election,
no candidate names appeared on the ballot and no candi-
dates were nominated via write-in for the offices
of State Representatives and State Senator in several
districts in Chicago and its environs. Thus, the only
means by which candidates could run for these posi-
tions on the Republican Party line in the November 2012
general election would be by collecting 500 or 1,000
signatures in 75 days. Five individuals—who are now
included among the plaintiffs in this suit—attempted to
do so, submitting nominating petitions to the Chicago
Board of Elections. On July 13, the Board determined
that none of the five candidates had collected a suf-
ficient number of valid signatures. Therefore, they did
not qualify for placement on the general election ballot.
  On September 20, these five candidates, along with
a group of registered voters who supported them, filed
a complaint for injunctive and declaratory relief, alleging
that 10 Ill. Comp. Stat. 5/7-61 unduly restricts ballot
access, thereby violating their rights under the First
and Fourteenth Amendments. The Board members
moved to dismiss the suit. The district court granted
this motion, holding that the doctrine of laches barred
the plaintiffs’ claims for both injunctive and declara-
tory relief. Given that the upcoming general election
was scheduled for November 6, the court stated that
the plaintiffs’ almost ten-week delay in filing suit
No. 12-3572                                             5

“created a situation in which any remedial order would
throw the state’s preparations for the election into tur-
moil.” The court did not explain how the plaintiffs’
delay in filing suit could affect their requested declara-
tory relief concerning future elections.
  Although the district court dismissed the plaintiffs’
claim based on laches, the court also discussed the
merits of their claim. The court first determined that
the burden that the challenged statute imposed on the
plaintiffs was reasonable, because it places a burden on
candidates seeking placement on the general election
ballot without having participated in a primary, similar
to the burden that 10 Ill. Comp. Stat. 5/8-8 places on
candidates that competed in a primary before advancing
to the general election. The court then noted that the
challenged statute serves the “important regulatory
interest in limiting ballot access to candidates with sub-
stantial support in the electorate.” The district court,
therefore, concluded that the plaintiffs’ claim also
would fail on the merits.
  The plaintiffs appeal the district court’s order, chal-
lenging only the district court’s dismissal of their claim
for declaratory relief to prevent the application of the
challenged statute in future elections.


                      II. A NALYSIS
  We review de novo the district court’s decision to
grant the Board members’ motion to dismiss. See Opp
v. Office of State’s Attorney of Cook Cty., 630 F.3d 616,
6                                               No. 12-3572

619 (7th Cir. 2010). All well-pleaded allegations in the
plaintiffs’ complaint are accepted as true, and all rea-
sonable inferences are drawn in their favor. Id. We
review whether the district court properly applied the
doctrine of laches in granting the Board members’
motion to dismiss for an abuse of discretion. Chattanoga
Mfg., Inc. v. Nike, Inc., 301 F.3d 789, 792 (7th Cir. 2002).


    A. The Doctrine of Laches
  The plaintiffs do not dispute that the district court
properly invoked the doctrine of laches to dismiss their
claim for injunctive relief. Nor could they reasonably
dispute this, given their almost ten-week delay in filing
suit despite the imminence of the November 6 general
election. Instead, they argue that laches is not a valid
basis for dismissing their claim for declaratory relief.
  The doctrine of laches “derive[s] from the maxim that
those who sleep on their rights, lose them.” Chattanoga
Mfg., 301 F.3d at 792. For the doctrine to apply, the
Board members must show (1) lack of diligence by
Navarro, and (2) prejudice to the Board. See Cannon v.
Univ. of Health Scis./The Chicago Med. Sch., 710 F.2d 351,
359 (7th Cir. 1983). Here, the Board members have not
shown, either below or on appeal, how the plaintiffs’
delay in bringing suit has prejudiced the Board in its
administration of future (i.e., post-2012) elections. The
Board members direct our attention to Fulani v. Hogsett,
in which we affirmed the dismissal of an election law
claim for injunctive, monetary, and declaratory relief
No. 12-3572                                                7

on laches grounds. 917 F.2d 1028 (7th Cir. 1990). This
citation, however, does not substitute for an explana-
tion for why the district court did not abuse its discre-
tion in invoking laches in the instant case. Nor does
the district court’s order explain why laches should
apply to the portion of the plaintiffs’ claim for declara-
tory relief.
   Abuse of discretion is a deferential standard of review,
but it is not toothless. We fail to see how the plaintiffs’
filing suit in September 2012 instead of in July or
August of that year could prejudice the Board con-
cerning elections to be held in future years. Moreover,
neither the Board members’ brief nor the district
court’s order sheds light on how the plaintiffs’ delay
in filing suit could impact a purely prospective rem-
edy. We therefore hold that the district court abused
its discretion in dismissing the plaintiffs’ claim for de-
claratory relief based on the doctrine of laches.


  B. The Statute’s Constitutionality
  Ballot access laws “place burdens on . . . the right of
individuals to associate for the advancement of political
beliefs, and the right of qualified voters, regardless of
their political persuasion, to cast their votes effectively.”
Lee v. Keith, 463 F.3d 763, 768 (7th Cir. 2006) (quoting
Williams v. Rhodes, 393 U.S. 23, 30 (1968)). While these
rights “rank among our most precious freedoms,” id., they
are not absolute, Libertarian Party v. Rednour, 108 F.3d
768, 773 (7th Cir. 1997). To assess the constitutionality
of ballot access laws, we engage in a two-step inquiry.
8                                               No. 12-3572

First, we determine whether the law imposes severe
or reasonable and nondiscriminatory restrictions on
candidates’ and voters’ constitutional rights so that we
can ensure application of the appropriate level of scru-
tiny. See id. Second, we must determine whether the
state interest offered in support of the law is sufficiently
weighty under the appropriate level of scrutiny. See id.
For severe restrictions on voters’ rights, the challenged
statute must be narrowly tailored to advance a com-
pelling state interest. See Burdick v. Takushi, 504 U.S. 428,
434 (1992) (quoting Anderson v. Celebrezze, 460 U.S. 780,
789 (1983)). For statutes that impose only “reasonable,
nondiscriminatory restrictions,” the state’s “important
regulatory interests are generally sufficient.” Id.
  At the first stage, the district court determined that
10 Ill. Comp. Stat. 5/7-61 imposes a reasonable and non-
discriminatory burden on candidates’ and voters’ rights.
The plaintiffs do not dispute this determination. Ballot
access laws that require “the would-be candidate [to]
demonstrate significant support for his candidacy by
submitting thousands (or depending on the size of
the electorate, tens or even hundreds of thousands)
of petitions” place a reasonable, nondiscriminatory re-
striction on candidates’ and voters’ rights. Protect
Marriage Ill. v. Orr, 463 F.3d 604, 607-08 (7th Cir. 2006).
The statute at issue here requires nothing more of
members of parties that do not hold primaries (here,
the Republicans) than it does of members of parties that
do (here, their Democratic counterparts); candidates
from both types of parties typically must obtain the
same number of signatures in most circumstances. Ordi-
No. 12-3572                                             9

narily, the only differences between the two groups are
that the former group of candidates must collect signa-
tures and submit nominating petitions before the
general election, not the primary, and that this group
has 15 fewer days to do so. (Although it is true that,
where the primary winner withdraws or dies before
the general election, the party-appointed replacement
candidate does not have to collect signatures, the
fact remains that this individual takes the place of
someone who had to do so.) Thus, we agree with the
district court’s analysis on this point.
  A reasonable, nondiscriminatory restriction on bal-
lot access will pass muster if it serves an important reg-
ulatory interest. See Burdick, 504 U.S. at 434. The Su-
preme Court has recognized that a state’s desire that
elections be “run fairly and effectively” is among these
important interests. Munro v. Socialist Workers Party,
479 U.S. 189, 193 (1986); see also Am. Party of Texas v.
White, 415 U.S. 767, 782 (1974) (“[T]he State’s admittedly
vital interests are sufficiently implicated to insist
that political parties appearing on the general ballot
demonstrate a significant, measureable quantum of
community support.” (footnote omitted)). In the instant
case, the plaintiffs concede that the prevention of voter
confusion is an important regulatory interest, but they
dispute that the challenged statute actually serves
this interest.
  There is ample caselaw supporting the proposition
that ballot access laws serve the important, interrelated
goals of preventing voter confusion, blocking frivolous
10                                                No. 12-3572

candidates from the ballot, and otherwise protecting
the integrity of elections. See, e.g., Burdick, 504 U.S. at 434
(accepting that a prohibition on write-in voting is con-
nected to this objective); Munro, 479 U.S. 193-94 (finding
that a requirement that parties receive greater than
1% of the vote in the previous election to appear on the
ballot in the next election is connected to this objective);
Am. Party of Texas, 415 U.S. at 782 n.14 (same); Bullock
v. Carter, 405 U.S. 134, 145 (1972) (accepting that filing
fees for ballot access are connected to this objective,
although holding these fees to be unconstitutional on
other grounds); Jenness v. Fortson, 403 U.S. 431, 442 (1971)
(stating that a requirement that parties seeking place-
ment on the ballot have received greater than 5% of
the vote in the previous election is connected to this
objective). Some of this caselaw deals directly with the
connection between signature requirements for ballot
access, as in this case, and the state’s important
interest in the integrity of its elections. See, e.g., Lee, 463
F.3d at 769 (finding that a petition-submission require-
ment for ballot access is connected to this objective,
but holding the law to be unconstitutional on other
grounds); Protect Marriage, 463 F.3d at 607-08 (finding
that a petition-submission requirement is connected to
this objective); Libertarian Party, 108 F.3d at 775 (same).
  The rationale behind this connection is not compli-
cated. Light regulation of ballot access could lead
to an unmanageable number of frivolous candi-
dates qualifying for the ballot, thereby confusing voters.
See Nader v. Keith, 385 F.3d 729, 733 (7th Cir. 2004) (dis-
cussing how Florida’s need to design a ballot that could
No. 12-3572                                                 11

accommodate ten presidential candidates led to voter
confusion during the 2000 presidential election);
Elizabeth Garrett, Democracy in the Wake of the California
Recall, 153 Penn. L. Rev. 239, 254-55 (2004) (attributing
the listing of 135 candidates on the ballot in California’s
2003 gubernatorial recall election to a “badly drafted
statutory scheme,” in which candidates could qualify
for the ballot simply by producing 65 signatures and
paying $3,500).
   The plaintiffs point to the fact that, since only the Demo-
cratic candidate met the statutory scheme’s criteria
for ballot placement in some 2012 state legislative
races, ballots in the relevant districts listed only the
Democratic candidate’s name for these offices. The
plaintiffs claim that the inclusion of only one candi-
date on the ballot in some races belies the proffered
rationale that the challenged statute prevents voter con-
fusion. How, the plaintiffs ask, can voters be confused
if only one name is printed on the ballots?
  The plaintiffs’ question overlooks the possibility that
relaxing or abolishing these signature requirements could
attract a significant number of frivolous candidates,
leading to phone book-sized ballots and widespread
voter confusion.1 Since the existing requirements that



1
  Modern readers may wonder what a phone book is (or
was). In short, it is a compilation of information about tele-
phone subscribers including their names, addresses, and
telephone numbers. See “Telephone directory,” Wikipedia,
                                                 (continued...)
12                                                  No. 12-3572

candidates for State Representative collect 500 signatures
and candidates for State Senator collect 1,000 do not
strike us as particularly onerous, 2 it seems plausible
that lowering this bar even further could open the flood-
gates to an unmanageable number of frivolous candi-
dates gaining ballot access. The state need not wait
for such a situation to occur in order to act. See Munro,
479 U.S. at 194-95 (“[The Supreme Court has] never
required a State to make a particularized showing of
the existence of voter confusion, ballot overcrowding,
or the presence of frivolous candidates prior to the im-
position of reasonable restrictions on ballot access.”).
If courts were to require that government defendants
marshal evidence to prove actual voter confusion,
such a requirement would “necessitate that a State’s



1
  (...continued)
http://en.wikipedia.org/wiki/Telephone_directory (last visited
May 14, 2013). In a large urban area like Chicago, such a
directory could consist of millions of subscribers.
2
   Although the record does not include information con-
cerning the pool of qualified voters in each district from
which candidates must obtain signatures, we take notice of
the facts that 2,781,182 Cook County residents were eligible
to vote in the 2012 general election, and that 57 Illinois
House districts and 32 Illinois Senate districts include at least
a portion of Cook County. Illinois State Board of Elections,
Official Vote: November 6, 2012 General Election i, 38-113
(2012). These facts provide a rough sense of the pools of quali-
fied voters from which candidates for these two bodies
must obtain 500 or 1,000 signatures, respectively.
No. 12-3572                                                 13

political system sustain some level of damage before the
legislature could take corrective action.” Id. at 195.
Instead, the speculative concern that altering the chal-
lenged signature requirement would lead to a large
number of frivolous candidates qualifying for the
ballot and, consequently, voter confusion is sufficient.
To prevent such harms from occurring in the first
place, the state may enact reasonable and nondiscrim-
inatory ballot access laws that serve the important reg-
ulatory interests of preventing voter confusion and pro-
tecting the integrity of elections. We hold that 10 Ill.
Comp. Stat. 5/7-61 is such a law.


                      III. C ONCLUSION
  Because the plaintiffs’ claim that 10 Ill. Comp. Stat. 5/7-61
violates their constitutional rights fails on the merits,
the district court’s erroneous dismissal of their claim
on laches grounds was harmless. Accordingly, we
A FFIRM the district court’s judgment of dismissal.




                            5-17-13